ON REHEARING

                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4950



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ROBIELL DEANGELO JAMES,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Margaret B. Seymour, District
Judge. (CR-03-148)


Submitted:   February 16, 2005              Decided:   May 20, 2005


Before WILKINSON, WILLIAMS, and MICHAEL, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Beattie B. Ashmore, PRICE, PASCHAL & ASHMORE, P.A., Greenville,
South Carolina, for Appellant.    J. Strom Thurmond, Jr., United
States Attorney, E. Jean Howard, Assistant United States Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Robiell Deangelo James petitions this court for rehearing

of his earlier appeal.       In light of United States v. Booker, 125 S.

Ct. 738 (2005), and United States v. Hughes, 401 F.3d 540 (4th Cir.

2005), we grant the petition for rehearing and find that the

district court plainly erred in imposing a sentence that exceeded

the maximum allowed based on facts established by James’ guilty

plea. We therefore vacate the sentence and remand for resentencing

consistent with Hughes. We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.

                                                        VACATED AND REMANDED




                                     - 2 -